Citation Nr: 0822172	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post L4-5 and L5-S1 fusion with 
degenerative joint disease of the lumbar and thoracic spine, 
from January 1, 2003 to October 28, 2003.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for status post L4-5 and L5-S1 fusion with 
degenerative joint disease of the lumbar and thoracic spine, 
since January 1, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post C5-6, C6-7 fusion, and C6-7 
facetectomy and foraminotomy with degenerative joint disease 
of the cervical spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for prostatitis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  This case was subsequently transferred to the RO 
in Louisville, Kentucky, due to a change in veteran's address 
of record.

During the course of this appeal, the veteran raised 
additional claims seeking increased disability ratings for 
his service-connected right ankle fracture, right shoulder 
strain and hypertension.  He also claimed entitlement to 
special monthly compensation based upon erectile dysfunction, 
secondary to his service-connected prostatitis, and 
entitlement to a total disability rating based upon 
individual unemployability.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.

The veteran's claims for disability ratings in excess of 
those currently assigned for his lumbar spine disorder, 
cervical spine disorder, and prostatitis are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
left knee has been manifested by degenerative joint disease 
confirmed by magnetic resonance imaging scan, tenderness over 
the medial joint line on movement, range of motion from 0 
degrees extension to 120 degrees of flexion, crepitus, lower 
extremity strength within normal limits, and complaints of 
pain and stiffness, but no ligamentous instability, swelling, 
or effusion.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, this 
issue arises from the veteran's disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  An RO letter dated in June 
2006, provided notice of the required elements of the 
veteran's claim for an increased rating herein, as well as 
notice of what type of information and evidence was needed to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter was later 
followed by the readjudication of the claim in a June 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
the assignment of an increased evaluation.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, 
for the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected condition.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking an increased initial disability rating 
for his service-connected degenerative joint disease of the 
left knee.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2007).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In December 2002, the RO issued a rating decision which 
granted service connection and assigned a noncompensable 
evaluation for degenerative joint disease of the left knee, 
effective from January 1, 2003.  The veteran subsequently 
appealed seeking a higher initial disability rating for this 
condition.  In June 2007, the RO issued a rating decision 
which granted an increased initial disability rating of 10 
percent for the veteran's service-connected degenerative 
joint disease of the left knee, effective January 1, 2003.  
The veteran continues to seeking a higher initial disability 
rating for this condition.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (noting that the veteran is presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
benefit is awarded).

In October 2002, a VA general physical examination was 
conducted.  The report noted the veteran's complaints of 
chronic left knee pain with crepitus, and that his walking 
was limited to 10 to 15 minutes.  Flare-ups reportedly 
occurred when he tried to do anything active.  The report 
noted that the veteran did not use any medication for this 
condition other than Percocet.  Physical examination of the 
left knee revealed three vertical scars, one measuring 9 
centimeters, the second measuring 6 centimeters, and the 
third measuring 4 centimeters.  There was no tenderness to 
palpation over the scars.  There was crepitus, but no 
effusion or instability.  Range of motion testing was normal, 
with extension to 0 degrees and flexion to 145 degrees.  The 
report concluded with a diagnosis of status post left knee 
surgery, three times, with chronic pain, secondary to 
degenerative joint disease.

In June 2006, a VA examination for joints was conducted.  The 
examiner indicated that he had reviewed the veteran's claims 
folder, and the report included a detailed medical history of 
the veteran.  The report noted the veteran's current 
complaints of constant dull and aching pain, which he 
localized to the medial aspect of the left knee joint line.  
He also complained of some weakness and stiffness, but denied 
any instability or locking.  He reportedly had lost no time 
from work due to his knee pain, and denied any flare ups.  
The report indicated that he could walk for about a 1/4 mile 
and had difficulty climbing one flight of stairs.  Physical 
examination of the left knee revealed no obvious swelling or 
effusion.  Movement of the left knee was accompanied by 
crepitation, and there was tenderness over the medial joint 
on movement.  The knee was stable without any anterior, 
posterior, or varus valgus laxity.  McMurray's testing was 
negative.  Range of motion testing of the left knee revealed 
flexion was to 120 degrees, with pain and stiffness at that 
point, and extension was to 0 degrees.  The report also noted 
that following repeated movement against resistance, the 
range of motion remained the same.  The VA examiner also 
noted that should the veteran have a flare up, the range of 
motion would be decreased somewhat further by pain, but not 
by weakness, fatigue, or incoordination.  Both of his calves 
measured 15 inches, bilaterally.  The report concluded with 
diagnoses of degenerative arthritis of the left knee and 
status post surgery of the left knee, three times, 1970, 1971 
and 1993.

The veteran's degenerative joint disease of the left knee is 
currently assigned a 10 percent disabling pursuant to 
Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  The 
additional code is shown after a hyphen.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

In this case, the objective medical evidence of indicates 
that the veteran's left knee disorder was manifested by 
degenerative joint disease, extension to 0 degrees, and 
flexion to 120 degrees.  This range of motion, applied to 
Diagnostic Codes 5260 and 5261, used in rating a limitation 
of motion of the leg, results in a noncompensable disability 
rating.  Accordingly, a disability rating in excess of 10 
percent for a left knee disorder is not shown to be warranted 
at any time since the initial grant of service connection, 
effective from November 2003.  See Fenderson, 12 Vet. App. 
126.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But left knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2006).  The VA 
examination in May 2006, noted that his knee was stable 
without any anterior, posterior, or varus valgus laxity and 
that his McMurray's testing were negative.  Because there was 
no instability of the left knee, a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  

In addition, there is no evidence of dislocation or removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2007).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  While the Board 
recognizes the veteran's complaints of left knee pain and 
findings of crepitus noted on physical examination, the 
veteran's left lower extremity strength is shown as 5/5.  
Specifically, a treatment report, dated in May 2003, from S. 
Kitchel, M.D., revealed 5/5 strength on motor strength 
testing throughout his lower extremities.  While the VA 
examination noted some decreased range of motion would result 
during flare ups of pain, it would not result in weakness, 
fatigue, or incoordination.  Moreover, this same examination 
report found that repetitive movement of the left knee 
against resistance did not reduce his range of motion.  This 
level of functional limitation does not rise to the level of 
warranting a rating in excess of 10 percent.  38 C.F.R. 
4.71a, Diagnostic Codes §§ 5260, 5261.  As noted above, the 
range of motion exhibited by the veteran's left knee 
throughout this time frame warrants a noncompensable 
disability rating under Diagnostic Codes 5260 and 5261.  
Thus, the Board finds that there is no additional functional 
loss not contemplated in the 10 percent disability rating 
currently assigned and an increased evaluation on this basis 
is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A disability rating in excess of 10 percent is 
provided for certain manifestations of the left knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment due solely to his left knee 
disorder has not been shown.  Accordingly, the veteran was 
not prejudiced by the RO's failure to consider or failure to 
document its consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.


REMAND

The veteran is seeking disability ratings in excess of those 
currently assigned for his service-connected status post L4-5 
and L5-S1 fusion with degenerative joint disease of the 
lumbar and thoracic spine; status post C5-6, C6-7 fusion, and 
C6-7 facetectomy and foraminotomy with degenerative joint 
disease of the cervical spine; and prostatitis.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

A. Lumbar and Cervical Spine Disorders

In July 2006, the veteran submitted a statement indicating 
that he was scheduled for additional surgery on his lumbar 
spine on August 4, 2006.  A prior treatment report, dated in 
June 2006, noted that the veteran was schedule to see his 
neurosurgeon, who was probably going to suggest surgery.  
Under these circumstances, the RO should, with all necessary 
assistance from the veteran, attempt to obtain these surgical 
and subsequent treatment records.  Moreover, given the 
passage of time herein, as well as his alleged surgical 
procedure, the RO should schedule the veteran for an 
additional VA medical examination to ascertain the current 
severity of his service-connected lumbar and cervical spine 
disorders.

B.  Prostatitis

In March 2008, the appellant's representative argued that the 
current medical evidence of record was inadequate for rating 
the veteran's service-connected prostatitis.  Specifically, 
he argued that the veteran's most recent VA genitourinary 
examination performed in May 2006, did not provide enough 
detail from which to rate the veteran's service-connected 
prostatitis based on symptoms of voiding dysfunction or 
urinary frequency.  

The veteran's post service medical treatment reports are 
unclear as to whether the veteran's current obstructed 
voiding problems are caused or aggravated by his prostatitis.  
Specifically, in October 2003, the veteran underwent a 
cystoscopy which revealed findings of obstructive uropathy.  
A treatment report dated in August 2005, concluded with an 
assessment of hypogonadism treated with testosterone and 
bladder neck obstructive symptoms, moderate in severity.  A 
statement from the veteran dated in July 2006, indicated that 
he had two to four episodes or breakdowns annually.  He also 
reported reduced flow when he urinated, and that he had to 
urinate frequently at night and in the early morning.  

Under these circumstances, the RO should update the veteran's 
treatment records relating to his service-connected 
prostatitis, and then schedule him for a VA examination to 
ascertain the current extent and severity of this condition 
and its manifestations.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected status post L4-5 and L5-S1 
fusion with degenerative joint disease of 
the lumbar and thoracic spine; status 
post C5-6, C6-7 fusion, and C6-7 
facetectomy and foraminotomy with 
degenerative joint disease of the 
cervical spine; and prostatitis.  This 
record request must include any surgical 
reports, as well as treatment reports 
both prior to and after any surgery 
conducted in August 2006.  The veteran 
must be asked to complete a separate VA 
Form 21-4142 for each of these 
physicians, and any additional ones he 
may identify.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded the 
appropriate VA examination(s) to determine 
the current severity of his service-
connected status post L4-5 and L5-S1 
fusion with degenerative joint disease of 
the lumbar and thoracic spine; status post 
C5-6, C6-7 fusion, and C6-7 facetectomy 
and foraminotomy with degenerative joint 
disease of the cervical spine; and the 
existence and etiology of any neurological 
disorders found.  The claims folder must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  As to all 
information requested below, a complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
any requested opinions without resort to 
speculation, it must be so stated.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the lumbar, 
thoracolumbar and cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's lumbar, thoracic or cervical 
spine disability, expressed in terms of 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar or 
cervical spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
lumbar and/or cervical spine disorders.  
It must also be noted whether the veteran 
has intervertebral disc syndrome; if so, 
the examiner must state whether the 
veteran experiences incapacitating 
episodes, as defined by 38 C.F.R. § 
4.71a, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.

In addition, following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) for any neurological 
disorder found, the examiner must identify 
the condition and indicate whether it 
constitutes a separate chronic condition 
or whether this condition is merely a 
symptom of another condition (which must 
be identified); and if found to be a 
separate chronic condition, the examiner 
must indicate whether this condition was 
caused by or aggravated by the veteran's 
service-connected disabilities or his 
active duty military service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3. The RO must then schedule the veteran 
for a genitourinary examination to 
determine the severity of the veteran's 
service-connected prostatitis and the 
existence and etiology of any other 
genitourinary disorders found.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, 
it must be so stated.  

It is essential that the examiner report 
all symptoms of voiding dysfunction, 
urinary frequency during the day and at 
night, need for use of absorbent 
materials (and frequency with which they 
must be changed), use of appliances, and 
frequency of urinary tract infections. 

The examiner must also specifically state 
whether or not the veteran has any other 
current genitourinary disorders, 
including bladder neck dysfunction, 
obstructive uropathy, or hypogonadism.  
If any other condition is identified, the 
examiner must express an opinion as to 
whether such disability is related to the 
veteran's service, including any 
complaints made in service or whether any 
such conditions are aggravated by the 
veteran's service-connected disorders.  
Reasons and bases for all opinions 
expressed must be provided.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case addressing all evidence 
received since the June 2007 supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


